Citation Nr: 0624317	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

3.  Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
claims for service connection for arthritis, fatigue and 
fibromyalgia.  The RO initially certified for appeal the 
issues of service connection for arthritis and fibromyalgia.  
In May 1999, the veteran testified at a travel board hearing 
chaired by Veterans Law Judge C.W. Symanski, who was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded the case to the RO in December 1999 for 
further development, to include issuing the veteran a 
Statement of the Case (SOC) on the issue of service 
connection for CFS.  The case was before the Board in 
February 2003 at which time the Board ordered additional 
development pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  By statement received July 2003, the veteran 
indicated his inability to report for VA examination.  The 
Board remanded the case to the RO in October 2003.  In 
December 2004, the Board requested an opinion from the 
Veterans Health Administration (VHA) which was received in 
February 2005.  In March 2005, the Board sent the veteran a 
copy of the VHA opinion report.  The Board remanded the case 
to the RO in June 2005 for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's degenerative joint disease of multiple joints and 
recurrent gout first manifested many years after service and 
is not shown to be causally related to event(s) in service.

2.  The preponderance of the evidence demonstrates that the 
veteran's chronic fatigue syndrome, that first manifested 
many years after service, is not causally related to event(s) 
in service.

3.  The preponderance of the evidence demonstrates that the 
veteran's fibromyalgia, that first manifested many years 
after service, is not causally related to event(s) in 
service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

3.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran alleges that he manifests disabilities of 
arthritis, fibromyalgia and chronic fatigue syndrome 
proximately due to treatment for mononucleosis in service. He 
also argues that he was diagnosed with arthritis within one 
year from his discharge from service entitling him to service 
connection on a presumptive basis.  Historically, he was 
hospitalized for an approximate one-week period in October 
1974 due to infectious mononucleosis manifested by post-
cervical adenopathy, exudative tonsils and splenogaly.  On 
his separation examination dated November 1975, he 
specifically denied symptoms such as "Swollen or painful 
joints," "Arthritis, Rheumatism or Bursitis," "Lameness," 
"Painful or 'trick' shoulder or elbow," "Recurrent back 
pain," "'Trick' or locked knee," "Foot trouble," 
"Neuritis," "Frequent trouble sleeping," "Loss of memory 
or amnesia," and "Nervous trouble of any sort." His 
physical examination indicated normal clinical evaluations of 
all bodily systems except for abnormality of the left 
tympanic membrane.

Post-service, a September 20, 1976 private treatment record 
noted that an arthritis profile was conducted to investigate 
the veteran's complaint of right knee and ankle pain.  His 
rheumatoid factor was reported as negative.  X-ray 
examination was not conducted.  He was prescribed butazoldoin 
and alka.  There is no x-ray evidence of arthritis of any 
bodily joint within one year from the veteran's discharge 
from service.  His initial VA examination in November 1976 
did not reflect complaint of musculoskeletal symptoms with a 
negative examination demonstrated.  

The record demonstrates that the veteran was treated for 
herpes simplex in September 1988.  At that time, he reported 
the onset of a crusted lesion for 10 days with two previous 
episodes in October 1987.  His records do not reflect any 
treatment for musculoskeletal complaints until a falling 
injury to the low back in 1994.  Degenerative sacroiliitis, 
degenerative joint disease of both hips and the lumbar spine 
were first demonstrated by x-ray examination in 1996.  X-ray 
examinations of the right wrist, right knee, right hand, left 
wrist, and left hand, dated in December 1996, were 
interpreted as within normal limits.  He was also given a 
diagnosis of bilateral carpal tunnel syndrome.  In January 
1997, he also reported stiffness and pain in both hands, both 
feet and the right toe at that time.  His assessments 
included "Osteoarthritis, Stage III-IV."  X-ray 
examinations of the cervical spine and thoracic spine were 
reported as normal.  X-ray examination also demonstrates 
degenerative arthritis of the first metatarsophalangeal (MTP) 
joint of the right foot.

A September 2, 1997 consultation by rheumatologist Thomas W. 
Howard, M.D., reflected the veteran's complaint of multiple 
areas of arthralgias since his service in the military.  The 
veteran also reported current problems with chronic fatigue, 
right foot swelling and possible carpal tunnel syndrome with 
cervical radiculopathy.  At that time, Dr. Howard noted that 
HLA-B27 testing was negative but that x-ray examination 
showed bilateral sacroiliitis.  Dr. Howard's impressions 
included a "[p]ossible chronic fibromyalgia."  In October 
1997, Dr. Howard noted findings of a mildly stiff right wrist 
and hand as well as tender points in a pattern compatible 
with fibromyalgia.  At this time, Dr. Howard indicated that 
the veteran "does have good evidence for fibromyalgia."  
Laboratory work, including a thyroid panel and rheumatology 
factor (RF), was deemed "OK."  In November 1997, Dr. Howard 
provided the veteran literature on fibromyalgia with a 
treatment regimen including Elavil, Ultram and Oruvail.

A May 21, 1998 letter from Michael B. Rozboril, M.D., to the 
veteran's general physician, stated as follows:

"I had the pleasure of seeing [the veteran] in 
consultation.  A copy of my office notes is 
included for your records.  I had some of his past 
records available for review; he was followed by a 
Rheumatologist in West Virginia and diagnosed with 
fibromyalgia.  He has had evidence of a past 
Epstein Barr virus infection but no sign of 
recurrence.

He has Muscular rheumatism that certainly fits the 
features of fibromyalgia syndrome.  Given the 
history of a serious case of Epstein Barr infection 
by his reports he could have had a post viral 
fatigue syndrome.  He also has features suggesting 
restless leg syndrome.

I will give him a trial of klonopin at bedtime.  He 
is to hold off on the Flexeril and continue his 
other medications for now.  I would like to 
reevaluate him in six weeks."

In March 2000, VA received a statement from Dr. Howard 
stating as follows:

"The cause of fibromyalgia is not known.  
Occasionally it seems to be triggered by 
an illness.  It is impossible in [the 
veteran's] case to be certain but it is 
possible that a viral illness triggered 
fibromyalgia."  (emphasis original).

In support of his claim, the veteran has submitted a medical 
treatise document, published by the National Institute of 
Arthritis and Musculoskeletal and Skin Diseases, entitled 
"Questions and Answers about FIBROMYALGIA."  Fibromyalgia 
is described as a chronic disorder manifested by widespread 
musculoskeletal pain, fatigue and tender points with other 
symptoms that might include sleep disturbances, morning 
stiffness, irritable bowel syndrome, and anxiety.  The 
possible causes of fibromyalgia were reported as follows:

"Although the cause of fibromyalgia is 
unknown, researchers have several theories 
about causes or triggers of the disease.  
Some scientists believe that the syndrome 
may be caused by an injury or trauma.  
This injury may affect the central nervous 
system.  Fibromyalgia may be associated 
with changes in muscle metabolism, such as 
decreased blood flow, causing fatigue and 
decreased strength.  Others believe the 
syndrome may be triggered by an infectious 
agent such as a virus in susceptible 
people, but no such agent has been 
identified."

Another document published by The Cleveland Clinic, entitled 
"FIBROMYALGIA," defines fibromyalgia as "a condition 
characterized by aching and pain in muscles, tendons and 
joints all over body, especially along the spine."  
Associated symptoms included sleep disturbance, depression, 
daytime tiredness, headaches, alternating diarrhea and 
constipation, numbness and tingling in the hands and feet, 
feelings and weakness, difficulty remembering and dizziness.  
The article notes that the exact cause of fibromyalgia was 
unknown, but possible theories include both physical and 
emotional factors that could lead to changes in body 
chemistry.  An "infection" is described as one of the 
possible physical illnesses triggering fibromyalgia.

An article by Dr. Peter Hendler noted that the term 
fibrositis was synonymous with fibromyalgia syndrome (FMS).  
It was reported that FMS could start on its own after a flu-
like illness or an accident such as a "whiplash" injury.  
FMS was similar to chronic fatigue syndrome, and it was 
deemed impossible to distinguish between the two conditions.  
A September 2001 article entitled "Predicting Who Will Get 
Chronic Fatigue" posits that certain infections, especially 
mononucleosis, can trigger chronic fatigue syndrome (CFS) in 
certain people.

The Board requested VHA opinion from a rheumatology 
specialist in this case.  The veteran was not physically 
capable of appearing for physical examination, so the claims 
folder was provided to the specialist for review as the next 
best alternative.  The opinion memorandum from the 
rheumatologist, dated February 2005, reads as follows:

After reviewing the notes of the appellant, I have 
provided the answers to the following questions 
below:

(1) Does the veteran manifest an underlying 
systemic diseases such as rheumatoid arthritis, 
inflammatory arthritis, degenerative arthritis, 
fibromyalgia and/or chronic fatigue syndrome and, 
if so, which joints are affected?

The veteran does not have clinical or radiological 
evidence suggestive of rheumatoid arthritis and a 
rheumatoid factor blood test done on 12/11/1996 was 
negative.  Though someone with a rheumatoid factor 
can still have rheumatoid arthritis, it makes the 
diagnosis less likely.  There is x-ray of the SI 
joint in the Southern West Virginia Clinic done on 
12/23/1996 that was reported as "bilateral 
sacroiliitis is suggested and the SI joints are 
patent" by Dr. Manu Patel.  Such as x-ray finding 
can be seen in patients with inflammatory 
spondylopathy, such as, ankylosing spondylitis or 
arthritis associated with inflammatory bowel 
diseases.  HLA-B27 test done on 12/26/1996 was 
reported as negative making the diagnosis of 
ankylosing spondylitis less likely.  However, the 
reports do not report that he has clinical features 
that are consistent with inflammatory 
spondylopathy.  He may also have a distant history 
of gouty arthritis but this was not well 
documented, it was mentioned by Dr. Howard on 
9/2/1997 that he had previous pain an[d] swelling 
of the right foot.  It is also unlikely that he has 
other forms of inflammatory arthroplasties based on 
the clinical reports.

He does have degenerative arthritis of the left hip 
which was demonstrated by a pelvic x-ray done on 
9/26/1996 which showed "some narrowing of the left 
hip otherwise normal" and a left hip x-ray done on 
12/19/1996 which showed "mild degenerative 
changes."  He also has degenerative arthritis of 
the lumbar spine which was evident in the x-ray 
done on 6/13/1996 which showed "degenerative 
changes seen in the L5-5 level.  Marked narrowing 
of the disc space at L4-5 level" and an MRI of the 
lumbar spine done on 12/19/1996 which showed 
"significant degree of spinal stenosis at L4-5 
level caused by compression of the posterior disc 
herniation and degenerative changes with 
osteophytes."  Dr. Howard reported findings of 
mild degenerative changes in his hands, wrists, 
knees, ankles and feet in his clinical assessment 
done on 9/2/1997.  however, x-ray examination of 
both hands and right knees done earlier on 
12/19/1996 showed that they were "within normal 
limits."

He has evidence of fibromyalgia which is a clinical 
diagnosis, and that was supported by the 
examination of two rheumatologists, namely Dr. 
Howard on 9/2/1997 and Dr. Rozboril on 5/21/1998.  
The symptoms he reported to Dr. Howard on 9/2/1997 
that are consistent with the diagnosis of 
fibromyalgia are: i) widespread myalgias and 
arthralgias, ii) chronic sleep disorder and iii) 
chronic fatigue, the examination done showed that 
he had tender points over the lower back, elbows 
and hips.

He could have chronic fatigue syndrome, a diagnosis 
which as many symptoms that overlaps with 
fibromyalgia.  However, there are some features 
that help to distinguish the two.  Patients with 
chronic fatigue syndrome may have recurrent low 
grade fevers (99.5?F-101.5?F) and recurrent sore 
throat which has not been documented for the 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

3.  Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
claims for service connection for arthritis, fatigue and 
fibromyalgia.  The RO initially certified for appeal the 
issues of service connection for arthritis and fibromyalgia.  
In May 1999, the veteran testified at a travel board hearing 
chaired by Veterans Law Judge C.W. Symanski, who was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded the case to the RO in December 1999 for 
further development, to include issuing the veteran a 
Statement of the Case (SOC) on the issue of service 
connection for CFS.  The case was before the Board in 
February 2003 at which time the Board ordered additional 
development pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  By statement received July 2003, the veteran 
indicated his inability to report for VA examination.  The 
Board remanded the case to the RO in October 2003.  In 
December 2004, the Board requested an opinion from the 
Veterans Health Administration (VHA) which was received in 
February 2005.  In March 2005, the Board sent the veteran a 
copy of the VHA opinion report.  The Board remanded the case 
to the RO in June 2005 for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's degenerative joint disease of multiple joints and 
recurrent gout first manifested many years after service and 
is not shown to be causally related to event(s) in service.

2.  The preponderance of the evidence demonstrates that the 
veteran's chronic fatigue syndrome, that first manifested 
many years after service, is not causally related to event(s) 
in service.

3.  The preponderance of the evidence demonstrates that the 
veteran's fibromyalgia, that first manifested many years 
after service, is not causally related to event(s) in 
service.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

3.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran alleges that he manifests disabilities of 
arthritis, fibromyalgia and chronic fatigue syndrome 
proximately due to treatment for mononucleosis in service. He 
also argues that he was diagnosed with arthritis within one 
year from his discharge from service entitling him to service 
connection on a presumptive basis.  Historically, he was 
hospitalized for an approximate one-week period in October 
1974 due to infectious mononucleosis manifested by post-
cervical adenopathy, exudative tonsils and splenogaly.  On 
his separation examination dated November 1975, he 
specifically denied symptoms such as "Swollen or painful 
joints," "Arthritis, Rheumatism or Bursitis," "Lameness," 
"Painful or 'trick' shoulder or elbow," "Recurrent back 
pain," "'Trick' or locked knee," "Foot trouble," 
"Neuritis," "Frequent trouble sleeping," "Loss of memory 
or amnesia," and "Nervous trouble of any sort." His 
physical examination indicated normal clinical evaluations of 
all bodily systems except for abnormality of the left 
tympanic membrane.

Post-service, a September 20, 1976 private treatment record 
noted that an arthritis profile was conducted to investigate 
the veteran's complaint of right knee and ankle pain.  His 
rheumatoid factor was reported as negative.  X-ray 
examination was not conducted.  He was prescribed butazoldoin 
and alka.  There is no x-ray evidence of arthritis of any 
bodily joint within one year from the veteran's discharge 
from service.  His initial VA examination in November 1976 
did not reflect complaint of musculoskeletal symptoms with a 
negative examination demonstrated.  

The record demonstrates that the veteran was treated for 
herpes simplex in September 1988.  At that time, he reported 
the onset of a crusted lesion for 10 days with two previous 
episodes in October 1987.  His records do not reflect any 
treatment for musculoskeletal complaints until a falling 
injury to the low back in 1994.  Degenerative sacroiliitis, 
degenerative joint disease of both hips and the lumbar spine 
were first demonstrated by x-ray examination in 1996.  X-ray 
examinations of the right wrist, right knee, right hand, left 
wrist, and left hand, dated in December 1996, were 
interpreted as within normal limits.  He was also given a 
diagnosis of bilateral carpal tunnel syndrome.  In January 
1997, he also reported stiffness and pain in both hands, both 
feet and the right toe at that time.  His assessments 
included "Osteoarthritis, Stage III-IV."  X-ray 
examinations of the cervical spine and thoracic spine were 
reported as normal.  X-ray examination also demonstrates 
degenerative arthritis of the first metatarsophalangeal (MTP) 
joint of the right foot.

A September 2, 1997 consultation by rheumatologist Thomas W. 
Howard, M.D., reflected the veteran's complaint of multiple 
areas of arthralgias since his service in the military.  The 
veteran also reported current problems with chronic fatigue, 
right foot swelling and possible carpal tunnel syndrome with 
cervical radiculopathy.  At that time, Dr. Howard noted that 
HLA-B27 testing was negative but that x-ray examination 
showed bilateral sacroiliitis.  Dr. Howard's impressions 
included a "[p]ossible chronic fibromyalgia."  In October 
1997, Dr. Howard noted findings of a mildly stiff right wrist 
and hand as well as tender points in a pattern compatible 
with fibromyalgia.  At this time, Dr. Howard indicated that 
the veteran "does have good evidence for fibromyalgia."  
Laboratory work, including a thyroid panel and rheumatology 
factor (RF), was deemed "OK."  In November 1997, Dr. Howard 
provided the veteran literature on fibromyalgia with a 
treatment regimen including Elavil, Ultram and Oruvail.

A May 21, 1998 letter from Michael B. Rozboril, M.D., to the 
veteran's general physician, stated as follows:

"I had the pleasure of seeing [the veteran] in 
consultation.  A copy of my office notes is 
included for your records.  I had some of his past 
records available for review; he was followed by a 
Rheumatologist in West Virginia and diagnosed with 
fibromyalgia.  He has had evidence of a past 
Epstein Barr virus infection but no sign of 
recurrence.

He has Muscular rheumatism that certainly fits the 
features of fibromyalgia syndrome.  Given the 
history of a serious case of Epstein Barr infection 
by his reports he could have had a post viral 
fatigue syndrome.  He also has features suggesting 
restless leg syndrome.

I will give him a trial of klonopin at bedtime.  He 
is to hold off on the Flexeril and continue his 
other medications for now.  I would like to 
reevaluate him in six weeks."

In March 2000, VA received a statement from Dr. Howard 
stating as follows:

"The cause of fibromyalgia is not known.  
Occasionally it seems to be triggered by 
an illness.  It is impossible in [the 
veteran's] case to be certain but it is 
possible that a viral illness triggered 
fibromyalgia."  (emphasis original).

In support of his claim, the veteran has submitted a medical 
treatise document, published by the National Institute of 
Arthritis and Musculoskeletal and Skin Diseases, entitled 
"Questions and Answers about FIBROMYALGIA."  Fibromyalgia 
is described as a chronic disorder manifested by widespread 
musculoskeletal pain, fatigue and tender points with other 
symptoms that might include sleep disturbances, morning 
stiffness, irritable bowel syndrome, and anxiety.  The 
possible causes of fibromyalgia were reported as follows:

"Although the cause of fibromyalgia is 
unknown, researchers have several theories 
about causes or triggers of the disease.  
Some scientists believe that the syndrome 
may be caused by an injury or trauma.  
This injury may affect the central nervous 
system.  Fibromyalgia may be associated 
with changes in muscle metabolism, such as 
decreased blood flow, causing fatigue and 
decreased strength.  Others believe the 
syndrome may be triggered by an infectious 
agent such as a virus in susceptible 
people, but no such agent has been 
identified."

Another document published by The Cleveland Clinic, entitled 
"FIBROMYALGIA," defines fibromyalgia as "a condition 
characterized by aching and pain in muscles, tendons and 
joints all over body, especially along the spine."  
Associated symptoms included sleep disturbance, depression, 
daytime tiredness, headaches, alternating diarrhea and 
constipation, numbness and tingling in the hands and feet, 
feelings and weakness, difficulty remembering and dizziness.  
The article notes that the exact cause of fibromyalgia was 
unknown, but possible theories include both physical and 
emotional factors that could lead to changes in body 
chemistry.  An "infection" is described as one of the 
possible physical illnesses triggering fibromyalgia.

An article by Dr. Peter Hendler noted that the term 
fibrositis was synonymous with fibromyalgia syndrome (FMS).  
It was reported that FMS could start on its own after a flu-
like illness or an accident such as a "whiplash" injury.  
FMS was similar to chronic fatigue syndrome, and it was 
deemed impossible to distinguish between the two conditions.  
A September 2001 article entitled "Predicting Who Will Get 
Chronic Fatigue" posits that certain infections, especially 
mononucleosis, can trigger chronic fatigue syndrome (CFS) in 
certain people.

The Board requested VHA opinion from a rheumatology 
specialist in this case.  The veteran was not physically 
capable of appearing for physical examination, so the claims 
folder was provided to the specialist for review as the next 
best alternative.  The opinion memorandum from the 
rheumatologist, dated February 2005, reads as follows:

After reviewing the notes of the appellant, I have 
provided the answers to the following questions 
below:

(1) Does the veteran manifest an underlying 
systemic diseases such as rheumatoid arthritis, 
inflammatory arthritis, degenerative arthritis, 
fibromyalgia and/or chronic fatigue syndrome and, 
if so, which joints are affected?

The veteran does not have clinical or radiological 
evidence suggestive of rheumatoid arthritis and a 
rheumatoid factor blood test done on 12/11/1996 was 
negative.  Though someone with a rheumatoid factor 
can still have rheumatoid arthritis, it makes the 
diagnosis less likely.  There is x-ray of the SI 
joint in the Southern West Virginia Clinic done on 
12/23/1996 that was reported as "bilateral 
sacroiliitis is suggested and the SI joints are 
patent" by Dr. Manu Patel.  Such as x-ray finding 
can be seen in patients with inflammatory 
spondylopathy, such as, ankylosing spondylitis or 
arthritis associated with inflammatory bowel 
diseases.  HLA-B27 test done on 12/26/1996 was 
reported as negative making the diagnosis of 
ankylosing spondylitis less likely.  However, the 
reports do not report that he has clinical features 
that are consistent with inflammatory 
spondylopathy.  He may also have a distant history 
of gouty arthritis but this was not well 
documented, it was mentioned by Dr. Howard on 
9/2/1997 that he had previous pain an[d] swelling 
of the right foot.  It is also unlikely that he has 
other forms of inflammatory arthroplasties based on 
the clinical reports.

He does have degenerative arthritis of the left hip 
which was demonstrated by a pelvic x-ray done on 
9/26/1996 which showed "some narrowing of the left 
hip otherwise normal" and a left hip x-ray done on 
12/19/1996 which showed "mild degenerative 
changes."  He also has degenerative arthritis of 
the lumbar spine which was evident in the x-ray 
done on 6/13/1996 which showed "degenerative 
changes seen in the L5-5 level.  Marked narrowing 
of the disc space at L4-5 level" and an MRI of the 
lumbar spine done on 12/19/1996 which showed 
"significant degree of spinal stenosis at L4-5 
level caused by compression of the posterior disc 
herniation and degenerative changes with 
osteophytes."  Dr. Howard reported findings of 
mild degenerative changes in his hands, wrists, 
knees, ankles and feet in his clinical assessment 
done on 9/2/1997.  however, x-ray examination of 
both hands and right knees done earlier on 
12/19/1996 showed that they were "within normal 
limits."

He has evidence of fibromyalgia which is a clinical 
diagnosis, and that was supported by the 
examination of two rheumatologists, namely Dr. 
Howard on 9/2/1997 and Dr. Rozboril on 5/21/1998.  
The symptoms he reported to Dr. Howard on 9/2/1997 
that are consistent with the diagnosis of 
fibromyalgia are: i) widespread myalgias and 
arthralgias, ii) chronic sleep disorder and iii) 
chronic fatigue, the examination done showed that 
he had tender points over the lower back, elbows 
and hips.

He could have chronic fatigue syndrome, a diagnosis 
which as many symptoms that overlaps with 
fibromyalgia.  However, there are some features 
that help to distinguish the two.  Patients with 
chronic fatigue syndrome may have recurrent low 
grade fevers (99.5?F-101.5?F) and recurrent sore 
throat which has not been documented for the 
appellant.  He does not fulfill sufficient criteria 
for the diagnosis of chronic fatigue syndrome.  In 
1988, the Center for Disease Control published a 
"working case definition" of CFS containing two 
major criteria, 11 minor symptom criteria, and 
three physical examination criteria.  A case of CFS 
was diagnosed with the patient's signs and symptoms 
fulfill both major criteria and either eight 
symptom criteria or six symptom and two physical 
criteria.  However, these inclusion criteria were 
set up for study purposes and so cannot be used to 
exclude diagnosis of chronic fatigue syndrome.

(2) Is it at least as likely as not that any of the 
underlying systemic diseases identified above, if 
any, were caused by mononucleosis in service and/or 
that such condition(s) were manifest within one 
year from separation from service?

There is no clear evidence in the literature to 
show convincing associations between mononucleosis 
infection and chronic arthritis such as rheumatoid 
arthritis.  There are many case reports of 
mononucleosis infections resulting in acute 
monoarthritis and polyarthritis.  However, they are 
usually transient and do not become chronic 
arthritis.  One may postulate that a joint that is 
damaged by the transient inflammation caused by 
mononucleosis, may have a higher chance of 
developing degenerative arthritis but this again 
has not been conclusively proven.

With regards to the relationship between 
mononucleosis and fibromyalgia, the best evidence 
comes from a paper by Rea et al (Arch Intern Med. 
1999 Apr. 16; 159(8):865-70).  It showed that at 
the onset of mononucleosis infection 19% of 
patients fulfilled the diagnostic criteria of 
fibromyalgia and on subsequent follow-up at two 
month and six month only 3% and 1% respectively 
fulfilled the diagnosis of fibromyalgia.  Hence, it 
is unlikely for the symptoms of fibromyalgia to 
persist more than six months after the 
mononucleosis infection.  In a study by Buchwald et 
al (Arthritis Rheum. 1987; 30:1132-1136), patient 
that have fibromyalgia who were presumed to have 
"chronic active Epstein-Barr virus infection" 
were not significantly different from those in age- 
and sex-matched control subjects.  From these 
studies, we can see that the correlation between 
prior mononucleosis infection (more than one year) 
and fibromyalgia rather weak.

EBV infection had received a lot of attention in 
the mid-1980's as a possible cause for chronic 
fatigue syndrome (CFS).  This hypothesis was based 
upon three observations.  First, EBV persists for 
life and reactivates frequently, thereby affording 
the virus the biologic potential for chronic 
illness.  Second, patients with CFS were often 
found to possess higher than expected titers of 
antibodies to EBV capsid and early antigens, or to 
lack antibodies to EBV nuclear antigens (EBNA), 
each suggestive of recent or active infection.  
Third, some patients clearly attributed the onset 
of their illness to a mononucleosis-like infection.

However, later observations suggest that the 
proposed relation between EBV infection and CFS is 
not correct.  The serologic profiles of patients 
with CFS are nonspecific.  One study (Holmes et al. 
A cluster of patients with a chronic mononucleosis-
like syndrome.  Is Epstein-Barr virus the cause? 
JAMA 1987 1;257(17);2297-302) found that EBV 
serologies were unable to distinguish between 15 
patients with severe fatigue of unknown etiology 
for more than two months, and 119 patients with 
less severe fatigue or completely healthy controls.  
Furthermore, most cases of CFS either evolve 
insidiously or follow influenza-like or 
gastroenteric-type illnesses rather than 
mononucleosis.

II.  Applicable law and regulation

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1133, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).




IV.  Arthritis

The preponderance of the evidence demonstrates that the 
veteran's degenerative joint disease of multiple joints and 
recurrent gout first manifested many years after service and 
is not to be causally related to event(s) in service.  There 
is no x-ray evidence of degenerative changes of any bodily 
joint during service or within one year from the veteran's 
separation from service.  In September 1976, an arthritis 
profile was conducted to investigate his complaint of right 
knee and ankle pain.  His rheumatology factor was negative, 
and no x-ray examination was conducted.  An x-ray examination 
of the right knee as late as December 1996 found no evidence 
of degenerative changes.  The evidence establishes 
degenerative joint disease of multiple joints, to include the 
lumbar spine, both hips, the sacroiliac joint and the 1st MTP 
of the right foot, many years after his discharge from 
service.  He also has a history of recurrent gout, but no 
formal diagnosis of rheumatoid arthritis.  There is no 
competent evidence of record that the veteran's degenerative 
arthritis or gout is causally related to event(s) in service, 
to include his treatment for infectious mononucleosis.  

Rather, a VHA rheumatologist upon review of the claims folder 
opined that there was no clear evidence in medical literature 
to shown convincing evidence of an association between 
mononucleosis and chronic arthritis.  The literature 
submitted by the veteran does not speak to a possible 
association between mononucleosis and chronic arthritis, and 
there is no competent evidence of record suggesting such a 
causal relationship.  The VHA opinion that the veteran does 
not manifest rheumatoid arthritis is supported with reference 
to the clinical and laboratory findings of record, and is not 
contradicted by medical opinion to the contrary.  

The veteran is deemed competent to describe his physical 
symptoms in-service and thereafter, but his current 
recollections of continuous muscle joint pains since service 
is contradicted by his specific denial of such symptoms at 
the time of his separation examination.  His well-intentioned 
belief of the onset of his degenerative arthritis in service 
or within period of one year after service cannot be accepted 
as competent evidence supportive of his claim as he is not 
shown to possess the requisite training to speak to issues of 
medical diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  The 
arthritis profile of the right knee and ankle conducted in 
September 1976 does not constitute a diagnosis of arthritis 
supported by x-ray examination or laboratory findings and, as 
indicated above, an x-ray examination conducted in December 
1996 found no evidence of right knee degenerative changes.  
The benefit of doubt rule does not apply as the preponderance 
of evidence is against the claim Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b) (West 
2002).

V.  Chronic fatigue syndrome

The preponderance of the evidence demonstrates that the 
veteran's chronic fatigue syndrome, that first manifested 
many years after service, is not causally related to event(s) 
in service.  The February 2005 VHA rheumatologist opinion 
indicated that the veteran did not fulfill the criteria for a 
diagnosis of CFS set forth by the Center for Disease Control, 
but nonetheless noted that the veteran "could have" CFS.  
For purposes of this opinion, the Board will presume a 
current disability of CFS.  This disability, however, first 
manifested many years after the veteran's discharge from 
service.  The symptoms supporting the diagnosis, widespread 
myalgias and arthralgias, chronic sleep disorder and chronic 
fatigue, were specifically denied at the time of his November 
1975 separation examination.  More specifically, he denied 
complaint of "Swollen or painful joints," "Arthritis, 
Rheumatism or Bursitis," "Lameness," "Painful or 'trick' 
shoulder or elbow," "Recurrent back pain," "'Trick' or 
locked knee," "Foot trouble," "Neuritis," "Frequent 
trouble sleeping," "Loss of memory or amnesia," and 
"Nervous trouble of any sort."  

None of these symptoms supporting the CFS diagnosis were 
manifested until many years after the veteran's discharge 
from service.  A May 1998 letter from Dr. Roxboril indicates 
that the veteran has not shown signs of a recurrence of the 
Epstein-Barr virus.  However, based upon the veteran's 
report, Dr. Rozboril opines that the veteran "could have 
had" a post viral fatigue.  A September 2001 article posits 
that infections such as mononucleosis could trigger CFS in 
certain people.

The VHA rheumatologist, based upon review of the entire 
claims folder, cited several medical treatises in determining 
that a suggested relation between Epstein-Barr virus and CFS 
is not correct.  This opinion discussed medical literature 
espousing such a causal relationship, and provided a well-
explained rationale for finding no causal relationship.  This 
opinion holds the most probative value in this case.  The 
opinion by Dr. Howard holds less probative value as it is 
based upon an inaccurate history provided by the veteran that 
his myalgia and fatigue symptoms began in service.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  It also 
does not provide any rationale distinguishing the controlled 
medical studies that have found no causal relationship 
between mononucleosis and CFS.  The medical literature 
supporting the theory holds some probative value with respect 
to possible theories of etiology, but holds less probative 
value when compared to a specialist opinion based upon review 
of the particular facts of the case.  Sacks v. West, 11 Vet. 
App. 314 (1998).

The veteran's own self-diagnosis and opinion holds no 
probative value in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  He has 
referenced clinical findings of record, such as the arthritis 
profile conducted in September 1976, various instances of 
treatment for flu-like symptoms, and his medical prescription 
records, as supporting his claim.  The VHA examiner reviewed 
all the clinical findings of record, and the specialist 
opinion holds more probative value that the veteran's lay 
assertions.  38 C.F.R. § 3.159(a) (2005).  The benefit of 
doubt rule does not apply as the preponderance of evidence is 
against the claim Ortiz, 274 F. 3d. at 1365; 38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim of entitlement to service 
connection for chronic fatigue syndrome, therefore, must be 
denied.

VI.  Fibromyalgia

The preponderance of the evidence demonstrates that the 
veteran's fibromyalgia, that first manifested many years 
after service, is not causally related to event(s) in 
service.  The record first establishes a diagnosis of 
fibromyalgia almost 2 decades following the veteran's 
discharge from service.  The medical treatise and medical 
opinion of record is clear that the cause of fibromyalgia is 
unknown.  The veteran reported to Dr. Howard in September 
1997 that he had multiple areas of arthralgias since his 
military service.  Dr. Howard has opined that, although the 
cause of fibromyalgia was unknown but occasionally seemed to 
be triggered by an illness, it was possible that the 
veteran's viral illness triggered his fibromyalgia.  The 
medical literature includes theories that fibromyalgia could 
be triggered by an infectious agent such as a virus, but 
indicates that such an agent has not been identified.

The most persuasive evidence in this case consists of the 
February 2005 VHA rheumatologist opinion that, based upon 
review of the claims folder and medical literature, found 
that the evidence supporting a causal relationship between a 
prior mononucleosis infection and fibromyalgia manifested 
more than one year later was "rather weak."  This opinion 
discussed the hypothesis underlying the theory of such a 
causal relationship, and indicated the more persuasive 
studies indicated that the hypothesis was "not correct."  
On the other hand, the opinion by Dr. Howard is based upon 
the veteran's inaccurate history of multiple arthralgia 
symptoms in service that is contracted by his statements on 
his separation examination.  Reonal, 5 Vet. App. at 460-61.  
He specifically denied having symptoms associated with 
fibromyalgia as identified in The Cleveland Clinic article.

The medical literature in this case holds some probative 
value, but the VHA medical opinion provided persuasive 
medical opinion that the hypothesis underlying such as causal 
relationship was faulty.  In any event, the medical treatise 
literature does not speak to the specific facts of this 
veteran and, therefore, holds less probative value than a 
specialist opinion based upon review of the claims folder.  
Sacks v. West, 11 Vet. App. 314 (1998).

The veteran's own self-diagnosis and opinion holds no 
probative value in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  He has 
pointed to numerous findings in his record, such as the 
arthritis profile conducted in September 1976, various 
instances of treatment for flu-like symptoms, and his medical 
prescription records, as supporting his claim.  The VHA 
examiner reviewed all the clinical findings of record, and 
the specialist opinion holds more probative value that the 
veteran's lay assertions.  38 C.F.R. § 3.159(a) (2005).  The 
benefit of doubt rule does not apply as the preponderance of 
evidence is against the claim Ortiz, 274 F. 3d. at 1365; 
38 U.S.C.A. § 5107(b) (West 2002).  The claim of entitlement 
to service connection for fibromyalgia, therefore, must be 
denied.

VII.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

A letter dated June 2001 satisfied element (1) by advising 
the veteran of "What Must The Evidence Show To Establish 
Entitlement."  (emphasis original).  Letters dated June 
2001, July 2005 and October 2005 satisfied elements (2) and 
(3) as listed above.  These letters notified him of his and 
VA's respective responsibilities for obtaining information 
and evidence to substantiate his claim.  More specifically, 
the documents explained that VA would help him get such 
things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  The July 2005 and October 2005 letters satisfied 
element (4), as above, by notifying the veteran "If there is 
any additional evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of complying have 
been met, and any error in not providing a single notice to 
the appellant covering all content requirements constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  The claim was first adjudicated prior to the passage 
of the current statutory and regulatory notice and assistance 
requirements.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The entire claim was remanded by the Board in June 
2005 and compliant notice was of record at the time of 
readjudication.  Additionally, the rating decision on appeal, 
the statement of the case (SOC), the supplemental statements 
of the (SSOC's) and the Board's remand directives told him 
what was necessary to substantiate his claims throughout the 
appeals process.  In fact, the rating decision on appeal, the 
SOC and the multiple SSOC's provided him with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  There is no indication that 
any aspect of the notice compliant language that may have 
been issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  To the contrary, the medical literature and 
medical opinion submitted by the veteran reflects his 
understanding of the dispositive issues in the case.

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  As the claims for service 
connection have been denied, any question as to the 
appropriate initial rating assigned and effective date of 
award is moot.  See Mayfield v. Nicholson, 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further consideration 
of the claim, poses no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 24, 
1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claims on appeal.  Medical and legal documents pertaining to 
the veteran's award of disability benefits from the Social 
Security Administration were also obtained.  There are no 
outstanding requests to obtain any other evidence and/or 
information for which the veteran has identified and 
authorized VA to obtain on his behalf.  The Board deemed 
medical opinion as necessary in this case.  The veteran was 
out of county and unable to appear for VA examination, and 
the next best alternative consisted of sending the entire 
claims folder to a VHA specialist.  The examination report 
obtained, dated February 2005, is well reasoned and 
consistent with the medical and lay evidence of record.  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.


ORDER

The claim of entitlement to service connection for arthritis 
is denied.

The claim of entitlement to service connection for chronic 
fatigue syndrome is denied.

The claim of entitlement to service connection for 
fibromyalgia is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


